                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

FRITZ CHERIZARD,

      Petitioner,

v.                                                     Case No. 8:17-cv-620-T-35AEP

SECRETARY, DEPARTMENT
OF CORRECTIONS,

     Respondent.
______________________________/

                                       ORDER

      This cause comes before the Court on Fritz Cherizard’s Petition Under 28 U.S.C.

§ 2254 for a Writ of Habeas Corpus. (Doc. 1) The Respondent, Secretary of the Florida

Department of Corrections, filed a response in opposition to the petition. (Doc. 10)

Cherizard filed a reply. (Doc. 12) Upon consideration of the petition, the response, and

the reply, and in accordance with the Rules Governing Section 2254 Cases in the United

States District Courts, the petition lacks merit and must be denied.

I.    BACKGROUND

      Cherizard was indicted on mortgage fraud and related charges stemming from

three separate real estate transactions. (Doc. 11, Ex. 1) On July 23, 2012, he pleaded

guilty to one count of organized fraud, three counts of mortgage fraud by material

misstatement, three counts of mortgage fraud by receiving proceeds, two counts of

conspiracy to commit mortgage fraud, and four counts of fraudulent use of personal

information. (Doc. 11, Ex. 2)
      After pleading guilty but before sentencing, on September 11, 2012, Cherizard,

through new counsel, moved to withdraw his guilty plea on the grounds that he discovered

new, exculpatory evidence and his plea was involuntary. (Doc. 11, Ex. 3) The state court

held an evidentiary hearing on the motion on September 13 and 14, 2012. (Doc. 11, Ex.

10) On September 27, 2012, the state court found that Cherizard failed to establish good

cause to withdraw his plea and denied the motion. (Doc. 11, Ex. 4) The state court

subsequently sentenced Cherizard to 130 months in prison. (Doc. 11, Ex. 5) The state

appellate court per curiam affirmed the conviction and sentence. (Doc. 11, Ex. 7)

      On August 1, 2014, Cherizard moved for postconviction relief under Florida Rule

of Criminal Procedure 3.850, in which he raised numerous grounds for relief including

that he was denied the right to effective assistance of counsel. (Doc. 11, Ex. 9) The

parties filed extensive briefing on the issues raised by Cherizard, and on August 27,

September 3, and October 29, 2015, the state court held an evidentiary hearing. (Doc.

11, Ex. 10) After considering the evidence presented at the evidentiary hearing, as well

as written closing arguments submitted by both parties, the state court denied the motion.

(Id.) The state court found that Cherizard failed to establish that his counsel acted

deficiently or that he was prejudiced. (Id.) The state appellate court per curiam affirmed

the denial of relief. (Doc. 11, Ex. 12) It is the state court’s denial of Cherizard’s Rule

3.850 motion that forms the basis of his federal habeas petition.

II.   STANDARD OF REVIEW

      The Antiterrorism and Effective Death Penalty Act (“AEDPA”) governs this

proceeding. Carroll v. Sec’y, Dep’t of Corr., 574 F.3d 1354, 1364 (11th Cir. 2009).

AEDPA “establishes a highly deferential standard for reviewing state court judgments.”



                                            2
Parker v. Sec’y, Dep’t of Corr., 331 F.3d 764, 768 (11th Cir. 2003). Under AEDPA, a

federal court shall not grant habeas relief on claims that were previously adjudicated in

state court unless the state court’s adjudication:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the
       Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination
       of the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

       A decision is “contrary to” clearly established federal law “if the state court arrives

at a conclusion opposite to that reached by [the Supreme] Court on a question of law or

if the state court decides a case differently than [the Supreme] Court has on a set of

materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 413 (2000). A

decision involves an “unreasonable application” of clearly established federal law “if the

state court identifies the correct governing legal principle from [the Supreme] Court’s

decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id.

       Under AEDPA, the Court’s standard of review is “greatly circumscribed and is

highly deferential to the state courts.” Crawford v. Head, 311 F.3d 1288, 1295 (11th Cir.

2002). AEDPA was meant “to prevent federal habeas ‘retrials’ and to ensure that state-

court convictions are given effect to the extent possible under law.” Bell v. Cone, 535

U.S. 685, 693 (2002). “The focus . . . is on whether the state court’s application of clearly

established federal law is objectively unreasonable, and . . . an unreasonable application

is different from an incorrect one.” Id. at 694. A federal court may not grant habeas relief

“simply because that court concludes in its independent judgment that the relevant state-

court decision applied clearly established federal law erroneously or incorrectly.”

                                              3
Williams, 529 U.S. at 411. “As a condition for obtaining habeas corpus from a federal

court, a state prisoner must show that the state court’s ruling on the claim being presented

in federal court was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.”

Harrington v. Richter, 562 U.S. 86, 103 (2011).

III.   DISCUSSION

       Cherizard raises two grounds for relief in his federal habeas petition. In Ground

One, Cherizard asserts that he was denied the right to effective assistance of counsel

when his counsel advised him to plead guilty based on misrepresented results of a

defense expert’s handwriting analysis. In Ground Two, Cherizard asserts that he was

denied the right to effective assistance of counsel when his counsel failed to investigate

whether the fax headers on certain documents were falsified, which constituted potentially

exculpatory evidence. The State concedes, and the Court finds, that Cherizard’s petition

is timely and that he has exhausted his state court remedies. Therefore, the Court

proceeds to address the merits of his petition.

       The Sixth Amendment right to counsel is the right to effective assistance of

counsel. McMann v. Richardson, 397 U.S. 759, 771 n.14 (1970). “When a convicted

defendant complains of the ineffectiveness of counsel’s assistance, the defendant must

show that counsel’s representation fell below an objective standard of reasonableness.”

Strickland v. Washington, 466 U.S. 668, 687-88 (1984). Because a lawyer is presumed

to be competent to assist a defendant, the burden is on the petitioner to demonstrate that

he was denied the effective assistance of counsel. United States v. Cronic, 466 U.S. 648,

658 (1984).



                                             4
       To prevail on a claim of ineffective assistance of counsel, the petitioner must show

that (1) counsel’s representation fell below an objective standard of reasonable

professional assistance; and (2) the petitioner was prejudiced by that deficient

performance. Strickland, 466 U.S. at 693-94. To establish deficient performance, a

petitioner must show that “no competent counsel would have taken the action that his

counsel did take.” Chandler v. United States, 218 F.3d 1305, 1315 (11th Cir. 2000) (en

banc). When evaluating performance, the Court must apply a strong presumption that

counsel has “rendered adequate assistance and [has] made all significant decisions in

the exercise of reasonable professional judgment.” Strickland, 466 U.S. at 690. A

petitioner demonstrates prejudice only when he establishes “a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 694. Courts “are free to dispose of ineffectiveness claims on either of its

two grounds.” Oats v. Singletary, 141 F.3d 1018, 1023 (11th Cir. 2004). Furthermore,

“the cases in which habeas petitioners can properly prevail on the ground of ineffective

assistance of counsel are few and far between.” Rogers v. Zant,13 F.3d 384, 386 (11th

Cir. 1994).

       “The two-part Strickland v. Washington test applies to challenges to guilty pleas

based on ineffective assistance of counsel.” Hill v. Lockhart, 474 U.S. 52, 58 (1985). In

the context of a guilty plea, to show prejudice, Cherizard “must show that there is a

reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and

would have insisted on going to trial.” Id. at 59. In order to be entitled to relief, the

petitioner must “prove serious derelictions on the part of counsel sufficient to show that




                                              5
his plea was not, after all, a knowing and intelligent act.” Downs-Morgan v. United States,

765 F.2d 1534, 1539 (11th Cir. 1985) (citations omitted).

        A.      Ground One

        In Ground One of his petition, Cherizard asserts that his counsel was ineffective

for advising him to plead guilty based on alleged misrepresented results of the defense

expert’s handwriting analysis. Cherizard alleges that counsel misrepresented to him that

the defense expert conclusively determined that Cherizard had, in fact, signed documents

relevant to the charges, and that this conclusion was consistent with the State’s

handwriting expert’s conclusion.          Cherizard asserts that the defense expert instead

concluded that, while some documents could have been written by Cherizard, some

documents indicated they were not signed by Cherizard. Cherizard argues that counsel

misrepresented the conclusive nature of the defense expert’s report and convinced him

to plead guilty rather than to determine if the results of the handwriting analysis would

help his defense. He further alleges that had he known the defense expert’s conclusion

conflicted with the State’s expert’s conclusion, he would not have pleaded guilty, but

would have insisted on going to trial. He alleges that he was not provided a copy of the

defense expert’s report until after he pleaded guilty and that his counsel’s improper advice

concerning the conclusive nature of the defense expert’s report was the single most

pertinent information he relied upon in deciding to plead guilty.

        The state court held a three-day evidentiary hearing concerning Cherizard’s claims

of ineffective assistance of counsel, during which it heard testimony from defense

counsel, Cherizard, and the state prosecutor. 1 At the hearing, Cherizard’s counsel


1In his Rule 3.850 motion, Cherizard asserted claims of ineffective assistance of counsel against both his
original defense counsel and his replacement counsel. The state court heard testimony from the

                                                    6
testified that the defense handwriting expert found that “there were similarities between

some of the purported signatures made by the[] alleged victims[] and Mr. Cherizard’s

handwriting.” (Id. at 1986) He further testified that the defense expert “corroborated some

of what the State’s expert was saying; not in all instances, but in some of the documents.”

(Id. at 1986-87) He testified that any discrepancies between the reports were not material

and would not have been exculpatory. (Id. at 1996.) He testified that he communicated

these results to Cherizard over the phone and by text before the plea hearing. (Id. at

1987) In a July 18, 2002 text, counsel wrote to Cherizard, “their handwriting expert (and

ours) conclude you signed the documents.” (Id. at 1841)

        Cherizard testified that his counsel retained a handwriting expert “in order to

convince [him] to plea, not to see whether . . . [he] did sign any documents or not.” (Id.

at 2297). He further testified that he did not receive the defense expert’s report before

his guilty plea and that he relied on what his counsel told him about the report in deciding

whether to plead guilty. (Id. at 2027) He testified that had his counsel told him the truth,

he would have gone to trial. (Id. at 2029)

        Additionally, the court received into evidence the defense handwriting expert’s

report. In the report, the expert opined that some of the documents “and the purported

known writings by Fritz Roosevelt Cherizard show indications . . . they could have been

written by the same person.” (Doc. 11, Ex. 10 at 1847) As to certain other documents,

however, the expert opined that those documents “and the purported known writings by

Fritz Roosevelt Cherizard show indication . . . they were not written by the same person.”



replacement counsel concerning events that lead to the motion to withdraw the plea. In his habeas petition,
however, Cherizard’s claims, and the Court’s review, are limited to the performance of his original defense
counsel who represented him through the entry of his plea.

                                                    7
(Id.) Additionally, the report states that “[i]ndications opinions are the weakest opinions

offered and are far from conclusive.”      (Id.)   In its written closing argument for the

evidentiary hearing, the State acknowledged that the defense expert’s analysis

contradicted the State’s expert’s analysis “only insofar as three out of numerous

documents in question.” (Id. at 2068)

       The state court also heard testimony from the state prosecutor concerning the

evidence it was prepared to introduce if Cherizard went to trial. The prosecutor testified

that this was a “very voluminous case” that involved hundreds of documents. (Id. at 2020-

21) She testified that there were witnesses willing to testify that they did not sign the

relevant documents and that their signatures were forged. (Id. at 2022) She testified the

State’s handwriting expert would testify that in some circumstances it was Cherizard who

had forged those signatures. (Id.) She further testified that a co-defendant would testify

against Cherizard. (Id.)

       After reviewing the allegations, the testimony, evidence, and arguments presented

at the three-day evidentiary hearing, the written arguments, and the entire record, the

state court ruled that Cherizard’s counsel was not deficient in conveying the results of the

defense expert’s handwriting report and that Cherizard was not prejudiced by his

counsel’s performance. The state court found that defense counsel’s testimony was more

credible than Cherizard’s testimony; that defense counsel conducted fifty depositions and

reviewed two boxes full of thousands of documents; that during the two years when

defense counsel represented Cherizard, he discussed the evidence with Cherizard when

he received it; that Cherizard previously acknowledged signing the documents at issue;

and that although counsel did not remember whether he gave Cherizard a copy of the



                                             8
defense expert’s report, he did remember discussing the report with Cherizard before he

entered the plea.

       The state court also found that counsel did not believe that Cherizard had a viable

defense based on the evidence the State could present at trial, including the testimony of

several witnesses and a co-defendant who were willing to testify against Cherizard, as

well as the voluminous documentary evidence. The state court found that counsel did

not misrepresent the results of either the State’s expert or the defense’s expert when he

advised Cherizard to enter the plea. Finally, the state court found that Cherizard failed to

prove that counsel conspired to convince him to plead guilty and therefore did not show

that he was prejudiced by counsel’s performance.

       A question of the credibility and demeanor of a witness is a question of fact. See

Consalvo v. Sec’y for Dep’t of Corr., 664 F.3d 842, 845 (11th Cir. 2011). Under Section

2254, “[f]ederal habeas courts generally defer to the factual findings of state courts,

presuming the facts to be correct unless they are rebutted by clear and convincing

evidence.”   Jones v. Walker, 540 F.3d 1277, 1288 n.5 (11th Cir. 2008) (en banc).

“Determining the credibility of witnesses is the province and function of state courts, not

a federal court engaging in habeas review. Federal habeas courts have ‘no license to

redetermine credibility of witnesses whose demeanor was observed by the state court,

but not by them.’” Consalvo, 664 F.3d at 845 (quoting Marshall v. Lonberger, 459 U.S.

422, 434 (1983)). This deference applies to a credibility determination that resolves

conflicting testimony. See Baldwin v. Johnson, 152 F.3d 1304, 1316 (11th Cir. 1998)

(“We must accept the state court’s credibility determination and thus credit [counsel’s]

testimony over the applicant’s testimony.”). The deference is heightened when reviewing



                                             9
a credibility determination in a Section 2254 application. Gore v. Sec’y, Dep’t of Corr.,

492 F.3d 1273, 1300 (11th Cir. 2007).

       Cherizard has not presented clear and convincing evidence that the state court’s

determination that Cherizard’s counsel adequately conveyed the results of the defense

expert’s report to him before he pleaded guilty was unreasonable. The state court found

defense counsel’s testimony—that the defense expert’s report corroborated the State

expert’s report, that any inconsistencies in the reports were immaterial, and that he

communicated these results to Cherizard before he pleaded guilty—to be more credible

than Cherizard’s testimony to the contrary. (Doc. 11, Ex. 10 at 1749) This Court has “no

license to redetermine the credibility” of either Cherizard or defense counsel. See

Consalvo, 664 F.3d at 845. Accordingly, Cherizard has failed to meet his burden of

rebutting with clear and convincing evidence the presumption of correctness afforded the

state post-conviction court’s credibility determination.

       Furthermore, even assuming that counsel misrepresented the results of the

defense expert’s analysis or failed to convey adequately the results to Cherizard, it was

not objectively unreasonable for the state court to find that counsel’s performance was

not deficient. Defense counsel testified that he did not advise his client to plead guilty

based only on the results of the defense expert’s report. (Doc. 11, Ex. 10 at 1997) Rather,

counsel testified that that he advised Cherizard to plead guilty based on a variety of

reasons:

              It was based on the cooperating defendants who had already
              pled and were scheduled to testify against Mr. Cherizard; it
              was the testimony of the victims whose deposition I had taken.
              Again, there was this control phone call that . . . was definitely
              to Mr. Cherizard and one of the other parties; . . . and just the



                                             10
              lack of any viable defense. So it was the totality of all those
              factors.

(Id. at 1997-98) Again, Cherizard has not presented any evidence to rebut this testimony,

and the Court must accept the state court’s credibility determination giving credit to

defense counsel’s testimony over Cherizard’s testimony. See Baldwin, 152 F.3d at 1316.

       Finally, Cherizard has not met his burden to show that the state court’s

determination that he was not prejudiced was objectively unreasonable. After considering

the entire record, the state court determined that defense counsel did not conspire to

convince Cherizard to plead guilty. The state court acknowledged that Cherizard testified

he would have gone to trial if defense counsel had been truthful about the defense

expert’s report. Nevertheless, the state court found defense counsel’s testimony—that

the defense expert’s report was not exculpatory and that he conveyed these results to

Cherizard before the plea hearing—more credible. Cherizard has not established by clear

and convincing evidence that there is a reasonable probability that, but for counsel’s

representation of the defense expert’s report, he would not have pleaded guilty and would

have insisted on going to trial.

       Cherizard’s petition is essentially a re-hashing of arguments already thoroughly

considered and rejected by the state court after comprehensive briefing and a three-day

evidentiary hearing.     Under these circumstances, the Court’s review is “greatly

circumscribed” and “highly deferential.” Crawford, 311 F.3d at 1295; Bell, 535 U.S. at

693 (stating that AEDPA modified the federal habeas court’s role “to prevent federal

habeas ‘retrials’ and to ensure that state-court convictions are given effect to the extent

possible under law”). Accordingly, the Court concludes that Cherizard has failed to meet

his burden of proving that the state court either unreasonably applied Strickland or

                                            11
unreasonably determined the facts in light of the evidence presented, and therefore,

Cherizard is not entitled to relief on Ground One of his petition.

       B.     Ground Two

       In Ground Two, Cherizard asserts that his counsel was ineffective for failing to

investigate potentially exculpatory evidence, namely whether the fax headers on certain

documents relevant to the charges were falsified. Specifically, Cherizard contends that

counsel failed to provide discovery to him until five days before trial when, while reviewing

the State’s evidence for the first time, he discovered documents had been altered to

include his “phone/fax number as a fax header to make it appear as if they were faxed

from [his] fax machine.” Cherizard claims that he immediately notified counsel of the

falsified documents, but that counsel failed to investigate or move for a continuance to

investigate and instead convinced him to plead guilty. He contends that after the guilty

plea, his replacement defense counsel arranged for the documents to be tested, and that

the results of such testing was exculpatory. The state court, however, found those test

results not to be newly discovered, and denied Cherizard’s motion to withdraw his plea.

Accordingly, Cherizard argues that had his original defense counsel investigated the

falsified fax headers, he would not have pled guilty and would have proceeded to trial.

       At the evidentiary hearing, defense counsel testified that Cherizard’s theory of

falsified fax headers first surfaced five days before trial. (Doc. 11, Ex. 10 at 2001) He

testified that before that date, Cherizard had admitted that he had faxed the documents

at issue from several different fax machines. (Id. at 2002) He testified that he did not

request a continuance to investigate the issue because they “were beyond any window

of opportunity to move to continue at that point.” (Id. at 2003) He testified that he did not



                                             12
consider the theory to be a viable defense because it only applied to faxes sent from one

of many fax machines that Cherizard used. (Id. at 2004) He further explained:

              [The State] still had all the other countless victim[s’] testimony,
              the co-defendant testimony, and everything else, that I didn’t
              think that that was going to make any difference at all; one,
              defense-wise and second, as a justification to continue the
              case.

(Id. at 2004) He testified it would have been unreasonable to pursue the theory based on

his 18 years of experience. (Id. at 2005-06)

       Cherizard testified that he first reviewed the discovery five days before trial, when

he discovered the fax headers had been falsified. (Id. at 2295, 2299) He testified that

when he told counsel about the falsified fax headers and requested an investigation,

counsel said he would request a continuance, but did not do so. (Id. at 2301) He

conceded that at the plea hearing, during which he was represented by his counsel, he

knew the fax headers had not been evaluated, but he told the state court he did not want

further investigation to be performed. (Id. at 1873, 2323) He further testified that he

decided to take an open plea so that he would have time to have the documents

evaluated. (Id. at 2306) He testified that, after the plea, he did in fact have the documents

evaluated with the help of his new counsel, and the experts’ conclusions corroborated his

theory that the fax headers were falsified. (Id. at 2307-09) He testified that this newly

discovered evidence was the basis of his motion to withdraw his plea, which the state

court denied. (Id. at 2307-08) Finally, Cherizard testified that he did not explain to counsel

his theory of how the fax headers were falsified or who falsified them. (Id. at 2330-31)

       After reviewing the allegations, the testimony, evidence, and arguments presented

at the three-day evidentiary hearing, the written arguments, and the entire record, the



                                              13
state court ruled that Cherizard’s counsel was not deficient in deciding not to pursue the

falsified fax header defense and that Cherizard was not prejudiced by this decision. The

state court found that defense counsel’s testimony was more credible than Cherizard’s

testimony; that counsel did not investigate the alleged falsified fax headers because

Cherizard brought the theory to his attention a few days before trial; that counsel made a

reasonable, strategic decision not to pursue Cherizard’s fax header defense in light of the

fact that such defense did not provide a complete defense to the charges; that counsel

made a strategic decision to concentrate on preparing for trial to defend against the other

evidence the State intended to present at trial, including the testimony of several

witnesses and a co-defendant who would testify against Cherizard and the voluminous

documents contained in two boxes; and that Cherizard did not provide any legitimate

evidence of tampering. Finally, the state court found that Cherizard assured the court

during the plea colloquy that there was no other investigation he wanted defense counsel

to pursue before he entered his plea. Consequently, the state court found that Cherizard

failed to prove that counsel acted deficiently or that he was prejudiced.

       Tactical decisions within the range of reasonable professional competence are not

subject to collateral attack unless a decision was so “patently unreasonable that no

competent attorney would have chosen it.” Adams v. Wainwright, 709 F.2d 1443, 1445

(11th Cir. 1983). In assessing a lawyer’s performance, “[c]ourts must ‘indulge [the] strong

presumption’ that counsel’s performance was reasonable and that counsel made all

significant decisions in the exercise of reasonable professional judgment.” Chandler, 218

F.3d at 1314. Furthermore, “no absolute duty exists to investigate particular facts or a

certain line of defense. Under Strickland, counsel’s conducting or not conducting an



                                            14
investigation need only be reasonable to fall within the wide range of competent

assistance.” Id. at 1317.

       Cherizard presents no evidence to establish that counsel’s decision not to pursue

the falsified fax header defense was unreasonable. Rather, the record supports the state

post-conviction court’s conclusion that counsel strategically decided not to investigate this

theory because it did not provide a complete defense to any of the charges. The

reasonableness of counsel’s decision is supported by his unrebutted testimony that the

theory only applied to documents sent from one of many fax machines, when Cherizard

had admitted sending faxes from several machines. The decision is further supported by

Cherizard’s admission that he did not explain how the fax headers were falsified or who

did this. Consequently, it was not objectively unreasonable for the state court to find that

counsel’s performance was not deficient.

       Additionally, Cherizard has not met his burden to show that the state court’s

determination that he was not prejudiced was objectively unreasonable. At the plea

hearing, before he entered the plea, Cherizard assured the court that he did not want

further investigation to be performed, despite knowing that the falsified fax header theory

had not been investigated. A petitioner’s statements at the plea hearing “constitute a

formidable barrier in any subsequent collateral proceedings” because “[s]olemn

declarations in open court carry a strong presumption of verity.” Blackledge v. Allison,

431 U.S. 63, 73-74 (1977); see also United States v. Medlock, 12 F.3d 185, 187 (11th

Cir. 1994) (“There is a strong presumption that the statements made during the [plea]

colloquy are true.”); United States v. Rogers, 848 F.2d 166, 168 (11th Cir. 1988) (“[W]hen

a defendant makes statements under oath at a plea colloquy, he bears a heavy burden



                                             15
to show his statements were false.”). His testimony that his experts later corroborated his

falsified fax header theory after he pleaded guilty does not support his assertion that his

plea was unknowing or involuntary when he entered the plea. Consequently, Cherizard

has not demonstrated a reasonable probability that, but for counsel’s decision not to

investigate the falsified fax headers, he would not have pleaded guilty and would have

insisted on going to trial.

       Accordingly, the Court concludes that Cherizard has failed to meet his burden of

proving that the state court either unreasonably applied Strickland or unreasonably

determined the facts in light of the evidence presented; therefore, Cherizard is not entitled

to relief on Ground Two of his petition.

IV.    CONCLUSION

       Accordingly, Cherizard’s Petition Under 28 U.S.C. § 2254 for a Writ of Habeas

Corpus is DENIED. The Clerk is directed to enter judgment against Cherizard and to

CLOSE this case.

       IT IS FURTHER ORDERED that Cherizard is not entitled to a certificate of

appealability.   To obtain a certificate of appealability, the petitioner must show that

reasonable jurists would find debatable both (1) the merits of the underlying claims and

(2) the procedural issues he seeks to raise. See 28 U.S.C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473, 478 (2000); Eagle v. Linahan, 279 F.3d 926, 935 (11th Cir 2001).

Because Cherizard fails to show that reasonable jurists would debate either the merits of

the claims or the procedural issues, he is not entitled to a certificate of appealability or to

appeal in forma pauperis.




                                              16
        DONE and ORDERED in Chambers in Tampa, Florida, this 13th day of March,

2020.




                                       17
